Citation Nr: 1711050	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a bilateral knee condition.

2.  Entitlement to an initial compensable disability rating for a bilateral hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This matter was previously before the Board in February 2015, and, in January 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision after finding that VA had not adequately assisted the Veteran.  In March 2016, the Board remanded this matter in order to comply with the Court's remand instructions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded by the Court and by the Board in order to: associate additional VA treatment records with the claims file; provide the Veteran with an additional VA examination; and issue the Veteran an SSOC.  Additional treatment records were associated with the claims file.  The Veteran was scheduled for a new VA examination, but she failed to report to the examination.  A May 2016 VA Form 27-0820 indicates that the RO attempted to contact the Veteran at her phone numbers of record, and these attempts were unsuccessful.  Additionally, the RO attempted to notify the Veteran in writing by sending a supplemental statement of the case (SSOC) to the Veteran's address of record in May 2016.  



Nevertheless, a review of the claims file indicates that the SSOC was not properly delivered, because the SSOC was not addressed to the Veteran's address of record.  Therefore, this matter must be remanded in order to ensure that the SSOC is sent to the Veteran's address of record.  

Moreover, the fact that the SSOC was sent to the wrong address indicates that the initial notification of the VA examination was likely sent to the wrong address, which used the address listed in the SSOC.  Therefore, out of an abundance of caution, the Veteran should be scheduled for a new VA examination in order to address the concerns previously raised by the Court in January 2016.  She is reminded, however, that failure to report for a scheduled examination may adversely affect the outcome of her appeal.  See 38 C.F.R. § 3. 655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to determine the manifestations and severity of her service-connected bilateral hip and knee disabilities.  The examination should record the results of range of motion testing on both active and passive motion and, if applicable, weight-bearing and nonweight-bearing.  The presence of instability must also discussed.  All findings must be reported in detail.  

The examination must assess whether the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  The functional loss must be described.  In particular, in the previous examinations, the Veteran reported flare-ups due to her knee and hip conditions.  The examiner must obtain specific findings regarding the degree of additional range of motion loss, if any, due to pain during reported bilateral hip and/or knee flare-ups.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

The Veteran's electronic claims folder must be made available to the examiner in conjunction with the examination, and the opinion should be based on clinical examination, lay history, X-rays, and medical principles, and contain a rationale for all conclusions reached.

Ensure that notification of the scheduled VA examination is sent to the Veteran's address of record and document such attempts in the Veteran's claims file.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.
Ensure that the SSOC is sent to the Veteran's correct address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


